UNITED STATES DISTRICT COURT
SOUTHERN DI STRICT OF NEW YORK
-   -   -    -   -   -   -   -   -   -   -   -   -   -   -   -   X

UNITED STATES OF AMERICA                                             SEALED
                                                                     SUPERSED I NG INDICTMEN T
                     - v. -

YURY MOSHA ,
                                                                     Sl 21 Cr .   ct~
ULADZ I MIR DANSKOI ,
JULIA GREENBERG ,
ALEKSEI KMIT,
TYMUR SHCHERBYNA , and
KATERYNA LYSYUCHENKO

                     Defendants .

- - - - - - - - - - - - - - - -                                  X

                                        COUNT ONE
                         (Conspiracy to Commit Immigration Fraud)

        The Grand Jury charges:

        1.           " Russian America" is a company which , at all times

relevant to this Indictment, purported to assist clients ,

primarily aliens from Russia and the Commonwealth of Independent

States (" CIS " ) , seeking visas, asylum , citizenship , and other

forms of legal status in the United States .                              YURY MOSHA and

ULADZIMIR DANSKOI , the defendants , operated Russian America . At

all times relevant to this Indictment , DANSKOI maintained one of

Russian America ' s office in Brooklyn , New York (the "Brooklyn

Office) , and at all times relevant to the Indictment up to and

including at least in or about December 2019 , MOSHA maintained a

second office in Manhattan , New York (the " Manhattan Office") .
     2.    At all times relevant to this Indictment , Russian

America helped certain of its clients obtain asylum under

fraudulent pretenses. It did so in a number of ways.        Among

other things , YURY MOSHA and ULADZIMIR DANSKOI , the defendants ,

advised clients regarding the manner in which they were most

likely to obtain asylum using false claims , knowing that these

clients did not legitimately qualify for asylum ; connected

clients wi th coconspirators , such as JULIA GREENBERG , TYMUR

SHCHERBYNA , and KATERYNA LYSYUCHENKO , the defendants , so that

these ind i viduals could knowingly assist Russian America clients

with var i ous aspects of the clients '   fraudulent asylum

applications ; and prepared and submitted to United States

Citizensh i p and Immigration Services (" USCIS " ) clients '   asylum

applications and affidavits , knowing that these documents

contained materially false information .

     3.    For example , YURY MOSHA , the defendant , advised

certain clients to establish and maintain online blogs that were

critical of the clients ' home countries , as a way to generate a

claim that , based on the clients ' political opinions , it was no

longer safe for the clients to return to their native countries .

MOSHA did so understanding that the clients ' decision to blog

was prompted not by their own idea or initiative , but by MOSHA ' s

instruction , and that the clients ' motive for blogging was to




                                   2
contrive a basis for asylum , rather than to publicly express a

sincerely held opinion .

      4.   Further , YURY MOSHA , the defendant , understood that ,

in some instances , his clients did not have the desire , topical

knowledge , journalistic ability , and/or technical expertise to

write blogposts and/or maintain and operate their blogs .         To the

contrary , MOSHA referred certain Russian America clients to

TYMUR SHCHERBYNA , the defendant , a Ukraine - based purported

journalist , with the understanding that , in exchange for a fee ,

SHCHERBYNA would and did maintain and ghost - write Russian

America ' s clients ' blogs .   SHCHERBYNA , in turn , understood that

Russian America clients would use these blogs as a fraudulent

basis to seek asylum .

      5.   Defendant YURY MOSHA also referred Russian America

clients to individuals such as KATERYNA LYSYUCHENKO, the

defendant , and others known and unknown , who knowingly helped

Russian America clients draft fraudulent affidavits         ("As ylum

Affidavits " ) so that they could be submitted as part of the

clients' asylum applications .      These Asylum Affidavits , which

were designed to support clients '       false persecution claims ,

conveyed purported aspects of the clients ' personal histories

and contained material falsehoods , such as fabricated events ,

incidents of alleged persecution , and false claims about the

clients ' authorship and maintenance of their blogs.

                                     3
     6.    YURY MOSHA , the defendant, also personally prepared

clients' fraudulent asylum applications and submitted them ,

along with Asylum Affidavits and other documents containing

material falsehoods , such as fabricated claims of past

persecution , to    users.
     7.        YURY MOSHA, the defendant, also connected Russian

America clients with attorneys, such as JULIA GREENBERG , the

defendant , who knowingly prepared and encouraged certain Russian

America clients to lie under oath about their fraudulent asylum

claims during interviews conducted by     users   Officers ("Asylum

Officers") .    GREENBERG would accompany these clients to , and

represent them , during these interviews and in proceedings

conducted by immigration judges , during which clients and/or

GREENBERG made claims that GREENBERG understood were false .

     8.    Russian America also employed individuals, including

ALEKSEI KMIT , the defendant, who , among other things: served as

certain clients ' primary point of contact; coordinated

communications between these clients and other coconspirators

such as YURY MOSHA , TYMUR SHCHERBYNA, KATERYNA LYSYUCHENKO , and

JULIA GREENBERG , the defendants; and provided advice to clients

about their asylum applications , Asylu~ Affidavits , and related

forms of evidence , understanding that these documents were

fraudulent in nature.




                                    4
      9.     ULADZIMIR DANSKOI , the defendant , also knowingly

assisted Russian America clients to prepare and submit

fraudulent asylum applications , performing many of the same

functions as YURY MOSHA , the defendant.          For example , DANSKOI

knowingly assisted and advised a Russian America client (who was

in fact a government confidential source (" CS-3 " ) acting at the

direct i on of law enforcement) , to fraudu l ently seek asylum by

claiming persecution based on sexual orientation when DANSKOI

fu l ly understood that CS - 3 endured no such persecution .       In

addition to adv i sing    cs- i   how to lie in CS-3 ' s asylum

application and aff i davit , and how to defraud an Asylum Officer ,

DANSKOI connected CS - 3 with KATERYNA LYSYUCHENKO , the defendant ,

so that LYSYUCHENKO could knowingly assist CS - 3 draft an asylum

affidavit f a l sely claiming persecution based on sexual

or i entatio n.   DANSKOI a l so referred CS - 3 to JU LIA GRE ENBERG , the

defendant , so that GREENB ERG could kn owingly prepare the client

to lie under oath during immigration proceedings , including

during an interview with an Asylum Officer .

                       BACKGROUND ON THE ASYLUM PROCESS

      10 .   Pursuant to federal immigration law , to obtain asylum

in the United States , an alien is required to show that he or

she has suffered persecution in his or her country of origin on

account of race , religion , nationality , political opinion , or




                                        5
membership in a particular social group , or has a well - founded

fear of persecution if he or she were to return to such country .

      11.     Alien applicants seeking asylum are required to

complete and present a form,     Form I - 589 , to   users .   The Form I -

589 requires a detailed and specific account of the basis of the

claim to asylum .     Alien applicants are permitted to append to

the Form I-589 an Asylum Affidavit , providing greater detail

about the applicant ' s background and basis for seeking asylum.

If the Form I - 589 is prepared by someone other than the

applicant or a relative of the applicant , such as an attorney ,

the preparer is required to set forth his or her name and

address on the form.      The alien applicant and preparer are

required to sign the petition under penalty of perjury .            The

alien applicant must typically apply for asylum within one year

of his or her arrival in the United States .

      12.     After the Form I-589 is submitted , the alien applicant

is interviewed by an Asylum Officer to determine whether the

applicant qualifies for asylum.         At the interview , the applicant

is permitted to speak on his or her own behalf , and can present

witnesses or documentation in support of his or her asylum

claim .     After the interview , the Asylum Officer determines

whether the alien applicant qualifies for asylum .

      13.     If an alien applicant is granted asylum , he or she

receives a completed Form I - 94 that reflects that the          users    has

                                    6
granted him or her asylum status .        The grant of asylum typically

applies to the applicant ' s spouse and children as well.       An

alien who has a Form I - 94 can apply for , among other things ,

lawful permanent resident status.         A grant of asylum status does

not expire , although USCIS can terminate asylum status if , among

other things , it is later discovered that the applicant obtained

asylum through fraud or no longer has a well - founded fear of

persecution in his or her home country .

      14 .    If the Asylum Officer determines that the applicant is

ineligible for asylum status , and if the applicant is in the

United States illegally , the matter is referred to an

Immigration Judge at the Executive Office for Immigration

Review.      The Immigration Judge holds a hearing during which the

alien applicant , and commonly an immigration lawyer , appear

before the Immigration Judge and present evidence in support of

the asylum application.      For asylum applicants residing in the

Southern and Eastern Districts of New York , all immigration

hearings take place in Manhattan , New York.       After the hearing ,

the Immigration Judge renders a decision on the alien ' s asylum

application .     If the Immigration Judge denies the asylum

application , the applicant may appeal that decision to the Board

of Immigration Appeals ("BIA") .        If the applicant loses his or

her appeal before the BIA , the applicant may appeal to a federal

court .

                                    7
         15 .   At all times relevant to this Indictment , a successful

application for asylum generally required , among other things ,

that :

                a.   The applicant submit his or her application

within one year of his or her last arrival in the United States ;

                b.   The applicant demonstrate that he or she is a

"r efugee ," meaning , in general terms , that he or she is unable

to return to his or her country because of persecution or a

well - founded fear of persecution on account of race , religion ,

nationality , membership in a particular social group , or

political opinion ;

                c.   The applicant subscribe to the assertions

contained in his or her application for asylum under penalty of

perjury ; and

                d.   The applicant be interviewed , under oath , by an

asylum officer.

         16.    In the course of their work for and with Russian

America , YURY MOSHA , ULADZIMIR DANSKOI , JULIA GREENBERG , ALEKSEI

KMIT , TIMUR SHCHERBYNA , and KATERYNA LYSYUCHENKO , the

defendants , and others known and unknown , conspired to provide

applicants and potential applicants for asylum with assistance

in making and supporting fraudulent claims for asylum .

Specifically , MOSHA , DANSKOI, GREENBERG , KMIT , SHCHERBYNA ,

LYSYUCHENKO, and others known and un known , helped applicants and


                                      8
potential applicants to , among other things ,    (i) concoct false

and fraudulent bases that would purport to satisfy the

aforementioned criteria for asylum ,    (ii) generate fraudulent

evidence that purported to support those false and fraudulent

assertions ,   (iii) prepare and submit asylum applications ,

aff i dav i ts , and documents containing the false and fraudulent

assertions , and (iv) prepare for and accompany applicants to the

asylum interview at which the applicant would be required to

reiterate the false and fraudulent assertions.

                         Statutory Allegations

      17 .   From at least in or about August 2018 , up to and

including at least in or about February 2021 , in the Southern

District of New York and elsewhere , YURY MOSHA , ULADZIMIR

DANSKOI , JU LIA GREENBERG , ALEKSEI KMIT , TIMUR SHCHERBYNA , and

KATERYNA LYSYUCHENKO , the defendants , and others known and

unknown , knowingly and willfully did combine , conspire ,

confederate and agree together and with each other to defraud

the United States of America and an agency thereof , to wit ,

users ,   and to commit offenses against the United States , to wit ,

to violate Section 1546(a) of Title 18 , United States Code .

      18 .   It was a part and an object of the conspiracy that

YURY MOSHA , ULADZIMIR DANSKOI , JULIA GREENBERG , ALEKSEI KMIT ,

TIMUR SHCHERBYNA , and KATERYNA LYSYUCHENKO , the defendants , and

others known and unknown , willfully and knowingly would and did

                                    9
defraud the United States and   users   for the purpose of impeding ,

impairing , obstructing , and defeating the lawful governmental

functions of USCIS in processing , reviewing , and deciding upon

applications for asylum .

     19 .   It was further a part and an object of the conspiracy

that YURY MOSHA , ULADZIMIR DANSKOI , JULIA GREENBERG , ALEKSEI

KMIT , TI MUR SHCHERBYNA , and KATERYNA LYSYUCHENKO , the

defendants , and others known and unknown , unlawfully , willfully ,

and knowingly would and did utter , use , attempt to use , possess,

obtain , accept , and receive an immigrant and nonimmigrant visa ,

permit , border crossing card , alien registration receipt card ,

and other document prescribed by statute and regulation for

entry into and as evidence of authorized stay and emp l oyment in

the United States , knowing it to be forged , counterfeited ,

altered , and falsely made , and to have been procured by means of

a false claim and statement , and to have been otherwise procured

by fraud and unlawfully obtained , and would and did make under

oath , and as permitted under penalty of perjury under section

1746 of Title 28 , United States Code , subscribe as true , a false

statement with respect to a material fact in an application ,

affidavit , and other document required by the immigration laws

and regulations prescribed thereunder , and would and did present

such application , affidavit , and other document which contained

such false statement and which failed to contain a reasonable

                                 10
basis in law and fact , in violation of Title 18, United States

Code , Section 1546(a) .

                               Overt Acts

      20 .    In furtherance of said conspiracy and to effect the

illegal objects thereof , the following overt acts , among others ,

were committed in the Southern District of New York and

elsewhere :

              a.   In or about September 2018 , TYMUR SHCHERBYNA , the

defendant , agreed to and subsequently did ghost-write and

maintain a blog on behalf of a cooperating witness (" CS - 1 " ) that

was critical of the Ukrainian government , understanding that

this blog would form a basis for CS - l ' s asylum application , and

that CS - 1 would further claim to United States immigration

authorities that CS - 1 personally wrote and ma in tained said blog .

              b.   In or about April 2019 , while in Manhattan , New

York , YURY MOSHA, the defendant , prepared , signed , and mailed

CS - l ' s Form I-589 asylum application and Asylum Affidavit to

users ,   knowing that these documents contained several material

misrepresentations , including that (1) CS - 1 started a blog to

cr iti cize the Ukrainian government , when in fact MOSHA

understood that CS-1 started the blog , at MOSHA ' s instruction ,

to generate a basis to seek asylum;      (2) CS-1 authored the

blogposts on CS-l ' s online blog , when in fact MOSHA understood

that CS - l ' s blogposts were ghost - written by SHCHERBYNA , whom

                                    11
MOSHA introduced to CS - 1 ; and (3) CS - 1 was allegedly assaulted

to the point of unconsciousness in Ukraine because CS - 1 was

overheard speaking Russian , when in fact MOSHA understood that

no such incident actually occurred .

            c.     In or about September 2019 , while in Manhattan ,

New York , JULIA GREENBERG , the defendant , knowingly prepared and

coached CS -1 to lie under oath to a        users   Asylum Officer ,

understanding that CS-1 would convey false information about ,

among other things,         (1) CS-l ' s reason for starting a blog that

was critical of the Ukrainian government ;          (2) CS-l ' s alleged

authorship and maintenance of said blog ; and (3) CS -l' s alleged

persecution endured in Ukraine , including an incident in which

CS - 1 was allegedly assaulted because of CS -l' s status as a

Russian-speaking Ukrainian .

            d.     In or about September 2019 , while in Manhattan ,

New York , a government confidential source ("CS - 2 " ) , met with

KMIT , who . explained that CS-2 ' s Form I-589 asylum application

had already been prepared by Russian America , even though CS-2

had not yet established an online blog criticizing CS-2 ' s home

government , which KMIT understood was the exclusive basis for

CS - 2 ' s asylum claim .

            e.     In or about September 2019 , while in Brooklyn ,

New York , CS - 3 met with ULADZIMIR DANSKOI , the defendant , who

knowingly helped CS-3 pursue asylum on the fabricated basis that

                                       12
CS - 3 was persecuted in Ukraine for his sexual orientation ,

knowing that CS - 3 was actually a heterosexual male who suffered

no such persecution .

          f.    In or about October 2019 , KATERYNA LYSYUCHENKO,

the defendant , helped CS - 3 seek asylum on the fraudulent basis

that CS - 3 was persecuted in Ukraine for his sexual orientation ,

while understanding that CS-3 was actually a heterosexual male

who endured no such persecution.

          g.    In or about December 2020 , while in Brooklyn , New

York , JULIA GREENBERG , the defendant , understanding that CS-3

was a heterosexual male who did not suffer persecution in his

home country, prepared CS-3 to defraud a   users   Asylum Officer

by , among other things, conducting a mock asylum interview,

advising CS - 3 how to falsely answer certain anticipated

questions , and instructing CS-3 to appear and dress for CS - 3's

asylum interview in a manner that comported with GREENBERG ' s

estimation of the appearance of , and clothing worn by , a gay

male.

           (Title 18, United States Code , Section 371 . )




                                 13
                          FORFEITURE ALLEGATION

     21 .   As a result of committing the offense alleged in Count

One of this Indictment , YURY MOSHA , ULADZIMIR DANSKOI , JULIA

GREENBERG , ALEKSEI KMIT , TIMUR SHCHERBYNA , and KATERYNA

LYSYUCHENKO , the defendants , shall forfeit to the United States ,

pursuant to Title 18 , United States Code , Section

982 (a) (6) (A) (ii) (I) , all property , real and personal , that

constitutes or is derived from or is traceable to the proceeds

obtained d i rectly or indirectly from the commission of the

offense , including but not limited to a sum in United States

currency representing the amount of proceeds obtained as a

result of the offense .

                      Substitute Assets Provision

     22 .   If any of the above - described forfeitable property , as

a result of any act or omission of the defendants :

            a.   cannot be located upon the exercise of due
            diligence;

            b.   has been transferred or sold to ,    or deposited
            wi th , a third person ;

            c.    has been placed beyond the jurisdiction of the
            Court ;

            d.   has been substantially diminished in val u e ; or

            e.   has been commingled with other property which

            cannot be subdivided without difficulty ;




                                       14
it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section 853(p) and Title 28 , United States

Code , Section 2461(c) , to seek forfeiture of any other property

of the defendants up to the value of the above forfeitable

property .

               (Title 18 , United States Code , Section 982 ;
             Title 21 , United States Code , Section 853 ; and
              Title 28 , United States Code , Section 2461.)




                                         United




                                    15
Form No. USA- 33s-274    (Ed. 9-25-58)



   UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK


     UNITED STATES OF AMERICA

                v.

            YURY MOSHA,
        ULADZIMIR DANSKOI,
         JULIA GREENBERG,
          ALEKSEI KMIT,
      TIMUR SHCHERBYNA, and
       KATERYNA LYSYUCHENKO


            Defendants.


              SEALED
      SUPERSEDING INDICTMENT

             Sl 21 Cr.

   (18 U.S . C. §§ 371 and 1546.)

          Audrey Strauss
      United States Attorney




~ ~on
